{¶ 14} The majority accurately sets forth the very deferential standard of review in appeals relating to the sufficiency of the evidence. That standard of review becomes even more deferential in cases in which the indictment is tried to the court, and the court explains the rationale for its judgment of conviction.
 {¶ 15} When the court stated its judgment on the record, it noted that the informant's presence at the convenience store had been for the sole purpose of buying drugs. While the detective did not hear the conversation between Jordan and the informant, the court inferred that it had to be drug-related because they had left the store together after a "brief" conversation, and Jordan appeared to *Page 206 
introduce the informant to the seller. The court knew that the informant entered the store for the sole purpose of buying drugs. When Jordan took the informant and introduced him to the seller, and a transaction concededly took place, the only inference permitted by the circumstantial evidence is that she facilitated the sale.
 {¶ 16} This is an important point, for we are required to view the probative evidence and inferences reasonably drawn therefrom in a light most favorable to the state. See State v. Filiaggi (1999), 86 Ohio St.3d 230,247, 714 N.E.2d 867. Even the majority concedes that "one may speculate or infer that Jordan aided and abetted in the drug transaction." This would be a very reasonable inference because Jordan offered no evidence of her own; hence, any other conclusion would be pure conjecture.
 {¶ 17} Having conceded that an inference of aiding and abetting existed on the record, our review must end lest it usurp the trier of fact's essential function. Because the majority disregards its limitations on appellate review, I must respectfully dissent.